COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT

Appellate case name:        Todd David Rogers v. Gina Marie Rogers

Appellate case number:      01-15-00224-CV

Trial court case number:    12-DCV-199022

Trial court:                434th District Court of Fort Bend County

        Appellant, Todd David Rogers, has moved to abate this appeal to permit the trial
court to render a final judgment, contending that he had filed his notice of appeal the day
before the entry of the final decree of divorce was set to be entered, but that the final
judgment date has been reset a couple of times since then. Although the clerk’s record,
filed on April 20, 2015, included the trial court’s order, signed on February 9, 2015, that
does not appear to be a final judgment. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,
192–93 (Tex. 2001). Accordingly, appellant’s motion to abate is GRANTED and this
case is ABATED and REMANDED to the trial court to render a final judgment. See
TEX. R. APP. P. 27.2; McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001) (reversing
and remanding for the court of appeals to determine whether to abate the appeal to permit
the trial court to render a final judgment or to dismiss for want of jurisdiction).
        However, if a supplemental clerk’s record containing a final judgment is not
received within 30 days of the date of this order, the appeal may be dismissed for want of
jurisdiction unless appellant moves to extend the abatement and an extension is granted.
See TEX. R. APP. P. 42.3(a), 43.2(f); McNally, 52 S.W.3d at 196. This appeal is abated,
treated as a closed case, and removed from this Court’s active docket. The appeal will be
reinstated on this Court’s active docket when a supplemental clerk’s record containing a
final judgment is filed in this Court.
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                                                         the Court

Date: August 11, 2015